            Case 1:19-cr-10117-IT Document 447 Filed 09/16/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
       v.                                        ) Criminal No. 1:19-cr-10117-IT
                                                 )
GORDON CAPLAN                                    )
                                                 )
               Defendant.                        )
                                                 )

 ASSENTED-TO MOTION FOR LEAVE TO FILE UNDER SEAL PORTIONS OF THE
          SENTENCING MEMORANDUM AND CERTAIN EXHIBITS

       Pursuant to Local Rule 7.2 for the U.S. District Court for the District of Massachusetts,

Gordon Caplan respectfully moves for permission to file under seal portions of his Sentencing

Memorandum and certain supporting exhibits.           Counsel for the government has informed

undersigned counsel that it assents to this motion.

       These documents contain information of a highly sensitive nature. Specifically, sealing is

necessary to protect confidential information regarding the private medical information and

sensitive personal information concerning Mr. Caplan, his wife, his two children, and a limited

number of people who have submitted letters in support of Mr. Caplan. Mr. Caplan requests that

this information remain sealed until further order of the Court.

       Local Rule 7.2 permits a party to file a motion to seal or impound certain materials. If the

moving party files a statement supported by good cause, the Court may seal the material until

further order. See Local Rule 7.2(a). In evaluating whether to seal judicial records, courts weigh

the public’s presumptive right of access to judicial records with any “[i]mportant countervailing

interests” that can “overwhelm the usual presumption and defeat access.” See United States. v.
          Case 1:19-cr-10117-IT Document 447 Filed 09/16/19 Page 2 of 4



Kravetz, 706 F.3d 47, 59 (1st Cir. 2013) (quoting Siedle v. Putnam Invs., Inc., 147 F.3d 7, 10 (1st

Cir. 1998)).

       The privacy rights of defendants and third parties constitute significant countervailing

interests that can overcome the presumption of access. Id. at 62 (citing FTC v. Standard Fin.

Mgmt. Corp., 830 F.2d 404, 411 (1st Cir. 1987)); In re Boston Herald, Inc., 321 F.3d 174, 190 (1st

Cir. 2003). Courts analyzing whether privacy interests overcome the presumption of access

“consider the degree to which the subject matter is traditionally considered private rather than

public.” Id. If the information at issue implicates traditionally private subjects, such as “family

affairs, illnesses, embarrassing conduct with no public ramifications,” and similar conduct, privacy

interests will “weigh more heavily against access.” Id. (quoting United States v. Amodeo, 71 F.3d

1044, 1051 (2d Cir. 1995)).

       Medical information is “universally assumed to be private, not public.” Id. at 63 (quoting

In re Boston Herald, 321 F.3d at 190); see also United States v. Kravetz, 948 F. Supp. 2d 89, 93

(D. Mass. 2013) (ordering portions of defendant’s sentencing memorandum and attached letters

discussing the defendant’s and third parties’ medical history redacted). The proposed information

to be sealed here represents specific instances where the privacy interests of Mr. Caplan and third

parties in their medical histories clearly outweigh the presumption of public access.

       Similarly, third-party privacy interests are “a venerable common law exception to the

presumption of access” that “weigh heavily in a court’s balancing equation.” Kravetz, 706 F.3d at

62 (quoting Amodeo, 71 F.3d at 1050–51). Out of the many letters Mr. Caplan is submitting that

are being publicly filed, certain of Mr. Caplan’s friends, family members and former colleagues

submitted letters of support to the Court containing sensitive information about themselves or their

family members. As these letters involve information “traditionally considered private,” the




                                                 2
          Case 1:19-cr-10117-IT Document 447 Filed 09/16/19 Page 3 of 4



privacy rights of these third parties strongly favor sealing. Id.; cf. FED. R. CRIM. P. 49.1(a)

(reflecting concern for privacy by requiring redaction of certain information such as minors’ names

in criminal filings). Disclosure of this information would gravely harm the privacy interests of

third parties by making public deeply personal information regarding their health and families.

                                         CONCLUSION

       The documents that Mr. Caplan moves to seal or redact include highly sensitive

information that, if disclosed, would cause severe injury to the privacy interests of Mr. Caplan and

third parties. WHEREFORE, Mr. Caplan respectfully requests that the Court grant its motion to

file under seal portions of his Sentencing Memorandum and supporting exhibits.



Dated: September 16, 2019                     Respectfully submitted,

                                              By: /s/ Joshua S. Levy
                                                 Joshua S. Levy (BBO #563017)
                                                 Christopher J. Walsh (BBO #685252)
                                                 Ropes & Gray LLP
                                                 800 Boylston Street
                                                 Boston, MA 02199-3600
                                                 Tel: (617) 951-7000
                                                 joshua.levy@ropesgray.com
                                                 christopher.walsh@ropesgray.com

                                                  Attorneys for Defendant Gordon Caplan




                                                 3
           Case 1:19-cr-10117-IT Document 447 Filed 09/16/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, I filed the foregoing with the United States

District Court for the District of Massachusetts using the CM/ECF system, and caused it to be

served on all registered participants via the notice of electronic filing (the “NEF”).



 Dated: September 16, 2019
                                                      /s/ Joshua S. Levy
                                                      Joshua S. Levy




                                                  4
